EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 03/24/2021 and 03/25/2021.

The application has been amended as follows: 

1. A medical imaging device, comprising: 
a handle adapted to operate and maneuver the medical imaging device; 
an elongated rigid shaft connected to the handle, and 
an extendible sleeve configured to cover at least a portion of the elongated rigid shaft, said extendible sleeve comprises 
a rigid section comprising at least one optical gear, and 
an extendible section, wherein extending the extendible section pushes the rigid section along a longitudinal axis of the elongated rigid shaft, and wherein sliding the rigid section over the elongated shaft changes the at least one optical gear field of view to provide a different linear field of view in an object space;
wherein the at least one optical gear on the rigid section (236) of the extendible sleeve is located at a distal tip of said extendible sleeve, and comprises a front optical gear (270, 370) and a side optical gear (275, 375, 452)
wherein each of the at least one optical gear comprises a sensor, lenses and light sources, wherein the extendible section (235) of the extendible sleeve (230) is defined by a proximal connector (212) and a distal connector (215), such that the proximal connector (212) is affixed to a distal surface of a front end (211) of the handle (210) and the distal connector (215) connects the extendible section to the rigid section, and 
wherein extending the extendible section changes a distance (LS) between the distal tip of said extendible sleeve relative to a distal tip of the elongated rigid shaft, and enables the rigid section (236) to slide over the elongated rigid shaft (220) without changing the orientation of the elongated rigid shaft (220) relatively to a region of interest, wherein all of the at least one optical gear are fully contained inside the distal tip of said extendible sleeve at a collapse state and at an extended state of the extendible section (235) of the extendible sleeve (230) and during entire change of the extending.

2. The medical imaging device of claim 1

4. The medical imaging device of claim 1

5. The medical imaging device of claim 1

6. The medical imaging device of claim 1

7. The medical imaging device of claim 1

8. (Canceled)
15. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “said extendible sleeve comprises a rigid section comprising at least one optical gear, and an extendible section, wherein extending the extendible section pushes the rigid section along a longitudinal axis of the elongated rigid shaft, and wherein sliding the rigid section over the elongated shaft changes the at least one optical gear field of view to provide a different linear field of view in an object space; wherein the at least one optical gear on the rigid section (236) of the extendible sleeve is located at a distal tip of said extendible sleeve, and comprises a front optical gear (270, 370) and a side optical gear (275, 375, 452) wherein each of the at least one optical gear comprises a sensor, lenses and light sources, wherein the extendible section (235) of the extendible sleeve (230) is defined by a proximal connector (212) and a distal connector (215), such that the proximal connector (212) is affixed to a distal surface of a front end (211) of the handle (210) and the distal connector (215) connects the extendible section to the rigid section, and wherein extending the extendible section changes a distance (LS) between the distal tip of said extendible sleeve relative to a distal tip of the elongated rigid shaft, and enables the rigid section (236) to slide over the elongated rigid shaft (220) without changing the orientation of the elongated rigid shaft (220) relatively to a region of interest, wherein all of the at least one optical gear are fully contained inside the distal tip of said extendible sleeve at a collapse state and at an extended state of the extendible section (235) of the extendible sleeve (230) and during entire change of the extending.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795